United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Merrifield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1026
Issued: October 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2008 appellant filed a timely appeal from a January 30, 2008 merit
decision of the Office of Workers’ Compensation Programs finding that he received an
overpayment of compensation and that he was at fault in creating the overpayment. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether appellant received a $6,139.21 overpayment of compensation
from September 16 through December 23, 2006 because he received compensation for total
disability after he returned to work; and (2) whether he was at fault in the creation of the
overpayment.
FACTUAL HISTORY
On February 25, 2004 appellant, then a 43-year-old part-time flexible city carrier, filed a
claim alleging that on February 19, 2004 he injured his left hip and thigh in the performance of
duty. He stopped work on February 25, 2004. The Office accepted appellant’s claim for a disc

herniation at L5-S1 and paid compensation beginning April 5, 2004. Appellant underwent a
decompression at L5-S1 on May 20, 2004.
On July 20, 2004, July 8, 2005 and July 10, 2006 appellant signed CA1032 forms which
advised him to report all employment for which he received any kind of salary or wages and to
immediately report any change in his employment status. He returned to limited-duty
employment on September 16, 2006 with no loss of earnings. Using direct deposit, the Office
paid appellant $6,139.21 in compensation for total disability from September 16 through
December 23, 2006.
On July 16, 2007 the Office notified appellant of its preliminary determination that he
received an overpayment of compensation in the amount of $6,139.21 for the period
September 16 through December 23, 2006 because he received compensation for total disability
after he returned to work. It further informed him of its preliminary determination that he was at
fault in the creation of the overpayment as he knew or should have known that he was not
entitled to receive compensation for total disability after he returned to work at no wage loss.
The Office calculated that it paid appellant compensation in the amount of $868.39 for the period
September 16 through 30, 2006, $1,756.94 for the period October 1 through 28, 2006 and
$1,756.94 for the period October 29 through December 23, 2006, for a total overpayment of
$6,139.21.1 It requested that he complete the enclosed overpayment recovery questionnaire and
submit supporting financial documents. Additionally, the Office notified appellant that, within
30 days of the date of the letter, he could request a telephone conference, a final decision based
on the written evidence or a prerecoupment hearing.
On August 12, 2007 appellant requested a telephone conference. He requested waiver of
the overpayment based on financial hardship sustained due to his employment injury. Appellant
submitted supporting financial information. In the completed overpayment questionnaire, he
alleged that he was not at fault in the creation of the overpayment as he had debts arising from
when he was out of work. Appellant maintained that he did not know how to notify the Office
regarding the change in his financial circumstances.
At the telephone conference held on December 7, 2007, the Office described its
calculation of the overpayment and reviewed appellant’s completed overpayment recovery
questionnaire and supporting financial information. It requested additional financial information
which he submitted on January 2, 2008.
By decision dated January 30, 2008, the Office finalized its finding that appellant
received a $6,139.21 overpayment of compensation for the period September 16 through
December 23, 2006 based on his receipt of compensation for disability after his return to work.
It further finalized its finding that he was at fault as he accepted payments which he knew or
should have known were incorrect. The Office reviewed appellant’s financial information and
concluded that he should submit $150.00 per month to repay the overpayment.

1

The Office missed a payment in describing its calculation of the overpayment of compensation. It paid
appellant $1,756.94 for the period October 1 to 28, 2006, $1,756.94 for the period October 28 to November 25, 2006
and $1,756.94 for the period November 26 through December 23, 2006.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Federal Employees’ Compensation Act2 provides that the United
States shall pay compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.3
Section 8116 of the Act defines the limitations on the right to receive compensation
benefits. This section of the Act provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.4 The Office’s regulations state in pertinent part: “compensation for wage-loss
due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.”5
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $6,139.21. The record supports that he continued to receive compensation from the date that
he returned to work on September 16 through December 23, 2006. During this time appellant
received $6,139.21 in compensation. When an employee returns to work and ceases to have any
loss of wages, he is no longer entitled to compensation for wage loss.6 As appellant was not
entitled to compensation after his return to work, the Office properly found an overpayment of
compensation in the amount of $6,139.21.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and its implementing regulations, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.7 Section 10.433 of the implementing regulations provides that the Office may
consider waiving an overpayment if the individual to whom it was made was not at fault in
accepting or creating the overpayment.8 The regulation further provides that each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
he or she receives from the Office are proper.9 Under the regulations, a recipient will be found to
2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8102.

4

5 U.S.C. § 8116(a).

5

20 C.F.R. § 10.500(a).

6

See Kenneth E. Rush, 51 ECAB 116 (1999).

7

20 C.F.R. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

8

20 C.F.R. § 10.433(a).

9

Id.

3

be at fault with respect to creating an overpayment if he or she accepted a payment which he or
she knew or should have known to be incorrect.10 Whether the Office determines that an
individual was at fault with respect to the creation of an overpayment depends on the
circumstances surrounding the overpayment.11
The Board has found the claimant to be at fault in cases where he or she is receiving
compensation checks through direct deposit which involve a series of payments over several
months with clear knowledge that the payments were incorrect.12 It is not appropriate, however,
to make a finding that a claimant has accepted an overpayment via direct deposit until such time
as a reasonable person would have been aware that this overpayment had occurred. This
awareness could be established either through documentation such as a bank statement or
notification from the Office or where a reasonable period of time has passed during which a
claimant could have reviewed independent confirmation of the incorrect payment.13
ANALYSIS -- ISSUE 2
The Office determined that appellant was at fault in creating the overpayment of
$6,139.21 based on its finding that he knew or should have known that the payments received by
direct deposit from September 16 through December 23, 2006 were not proper because he had
returned to work. Even if the overpayment resulted from negligence on the part of the Office,
this does not excuse the employee from accepting payment which he knew or should have
known that he was not entitled.14 Appellant signed EN1032 forms dated July 20, 2004, July 8,
2005 and July 10, 2006 clearly indicating that he must immediately notify the Office if he
resumed work. It was not reasonable for him to believe that he could continue to receive
compensation for total disability after resuming employment. Appellant returned to work on
September 16, 2006 but did not return any compensation received after that date, even though he
knew or should have know that an overpayment would be created if he accepted compensation
benefits after his return to work.
Appellant received a direct deposit on September 30, 2006 in the amount of $1,756.94
containing the portion of the overpayment covering the period September 16 through 30, 2006.
The Board has held that an employee who receives payment from the Office in the form of direct
deposit may not be at fault the first time incorrect funds are deposited into his account, as the
acceptance of the resulting overpayment lacks the requisite knowledge.15 The Board has found a
claimant to be at fault in cases where he or she is receiving compensation checks through direct
deposit which involve a series of payments over several months with clear knowledge that the
10

20 C.F.R. § 10.433(a)(3).

11

20 C.F.R. § 10.433(b).

12

See Karen K. Dixon, 56 ECAB 145 (2004).

13

See K.H., Docket No. 06-191 (issued October 30, 2006).

14

See Russell E. Wageneck, 46 ECAB 653 (1995).

15

See Karen K. Dixon, supra note 12.

4

payments were incorrect.16 It is not appropriate, however, to make a finding that a claimant has
accepted an overpayment via direct deposit until such time as a reasonable person would have
been aware that this overpayment had occurred. This awareness could be established either
through documentation such as a bank statement or notification from the Office or where a
reasonable period of time has passed during which a claimant could have reviewed independent
confirmation of the incorrect payment.17
Regarding the overpayment of compensation for the period September 16 through 30,
2006, the Board finds that appellant was without fault in creating the overpayment. While
appellant accepted the overpayment by gaining control of the funds deposited into his bank
account pursuant to his authorization, he did not know that he would receive an incorrect
payment on that day.18 Unlike the situation where a claimant receives a physical check and is
aware of the amount of the payment before depositing it into his account, appellant was not on
notice of the amount of the payment until after it was deposited electronically into his account.
There is no evidence of record in this case to show the period covered by the direct deposit for
the compensation payment from the Office which included the period September 16 through
30, 2006.19 Afinding of no fault does not mean, however, that the claimant may keep the money,
only that the Office must consider eligibility for waiver for this period. The case will thus be
remanded to the Office to determine whether he is entitled to waiver for this period.
After appellant’s receipt of the first direct deposit, for which fault may not be imputed to
him, he knew or should have known that the subsequent direct deposits were in error under the
reasonableness standard addressed above. When he received the checks issued for the periods
October 1 through December 23, 2006, he had worked for around six weeks. Appellant has not
argued or offered any probative evidence that he believed that these payments for temporary total
disability were correct. As discussed, he signed forms advising him to notify the Office
immediately upon his return to work. In determining fault the Office applies a reasonable person
test.20 It was not reasonable for appellant to believe that he could continue to receive
compensation after he returned to work and enough time had passed for him to review
confirmation of the incorrect payments in his bank account. The Board finds that he knew or
should have known that the deposits received covering the periods October 1 through
December 23, 2006 were incorrect.
CONCLUSION
The Board finds that appellant received a $6,139.21 overpayment of compensation from
September 16 through December 23, 2006 because he continued to receive compensation for
total disability after he returned to work. The Board further finds that he was without fault in the
16

Id.

17

See K.H., supra note 13.

18

See Tammy Craven, 57 ECAB 689 (2006).

19

See Karen K. Dixon, supra note 12.

20

See L.C., 59 ECAB ___ (Docket No. 08-209, issued June 16, 2008).

5

creation of the overpayment for the period September 16 through 30, 2006 but is with fault in
creating the overpayment for the periods October 1 through December 23, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 30, 2008 is affirmed in part and set aside in part and the
case is remanded for further proceedings consistent with this opinion of the Board.
Issued: October 24, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

